Citation Nr: 0926472	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.   06-19 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a residual left leg disability, 
claimed as due to treatment rendered by the Department of 
Veterans Affairs for a July 2000 leg fracture.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.  Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1945 to 
February 1947.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Jackson, Mississippi, that denied the benefit sought 
on appeal.   

In February 2008 the Board remanded the matter for additional 
development. That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's left leg disabilities, to include 
osteopenia and ankle degenerative joint disease, were not 
caused or aggravated by VA's treatment of his July 2000 
fracture.  

2.  There is no competent evidence that VA exhibited 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
left leg disability, claimed as due to treatment rendered by 
the Department of Veterans Affairs for a July 2000 leg 
fracture, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Where a Veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  38 
U.S.C.A § 5107 (West 2002).

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A. § 1151, the disability or 
death must not have been the result of the Veteran's willful 
misconduct, and must have been caused by VA hospital care, 
medical or surgical treatment, or examination.  Additionally, 
the VA hospital care, medical or surgical treatment, or 
examination that proximately caused the disability or death, 
must have been careless, negligent, lacked proper skill, or 
involved an error in judgment, or an event that was not 
reasonably foreseeable.  38 U.S.C.A § 1151(a).  In 
determining whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  VA considers each 
involved body part or system separately. 38 C.F.R. § 
3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2)).

Here, the Veteran contends that negligent treatment received 
at the VAMC in Biloxi, Mississippi and the VAMC in New 
Orleans, Louisiana, in July 2000 in connection with a 
fracture of the left lower extremity has resulted in an 
additional disability.

The Veteran is a Veteran of World War II, and a paraplegic 
due to a tree falling on him post-service.  The record 
reflects that in July 2000 he received a new electric 
wheelchair, and that in the course of figuring out how to 
manipulate the chair he struck his left lower extremity in a 
door jam, which resulted in a distal tibia/fibula fracture 
with swelling in the foot, shin, and knee.  He was initially 
treated at the VAMC in Biloxi, Mississippi, and was then 
transferred to the VAMC in New Orleans, Louisiana.  Records 
from the VAMC in New Orleans show the Veteran's fracture was 
stabilized, he was admitted to orthopedics, his leg was 
elevated, and ice was applied.  During the course of his 
treatment his left leg was splinted and casted.  The record 
shows the Veteran did not want surgical intervention, and 
that the leg underwent a reduction as well as a re-reduction.  

The Veteran contends that his left lower extremity was not 
set or not set properly at the time of his fracture, and that 
this causes him an enormous amount of residual pain.  As 
noted by the Board in the February 2008 remand, at the 
February 2006 hearing before the RO, the Veteran testified 
that his left leg is visibly misshapen.  As also noted, his 
complaints of pain are objectively demonstrated in the 
record.  For example, a January 2006 treatment note indicates 
that the Veteran has edema and chronic pain that rises to a 
level of 10/10, and for which Lortab is prescribed.  Swelling 
and pain were also noted in November 2005, June 2005, and 
September 2003.  In April 2004 a treatment note reflects that 
the Veteran's left leg hurts so much it makes his head hurt.  

In analyzing the Veteran's claim, the Board must first 
address the threshold question of whether the Veteran's 
problems meet the criteria for a "qualifying additional 
disability" under 38 U.S.C.A. § 1151.  In the Board's 
February 2008 remand, a VA examination was ordered to answer 
this question.

In September 2008 a VA opinion was obtained.  The examiner 
diagnosed the Veteran with left ankle degenerative joint 
disease which was "not advanced beyond that consistent with 
natural aging."  It was determined that the Veteran's 
fracture, reduction, and splinting were "[h]ealed without 
objective residuals."  The Veteran was additionally 
diagnosed with osteopenia consistent with paraplegic disease 
and which was "[n]ot worsened beyond natural progression due 
to #1 or its treatment [the fracture]."  The Veteran was 
also diagnosed with a spinal cord injury with residual 
paraplegia, also not worsened beyond its natural progression 
or due to the July 2000 fracture or its treatment.  

In April 2009 an addendum opinion was sought, and the 
examiner clarified that the Veteran currently has 
degenerative joint disease of the left ankle that is 
"[c]onsistent with natural aging," and that is "[l]ess 
likely than not caused by or related to the distal tibia-
fibula fracture."  The examiner additionally stated, "[n]o 
additional disability is caused by the left distal tibia-
fibula fracture."

There is no objective evidence to the contrary of the 
September 2008 and April 2009 opinions.  There is no evidence 
of record to support that an additional disability exists due 
to the July 2000 fracture.  While the Board is sympathetic to 
the Veteran's pain and is cognizant of his many complaints in 
this regard in the medical record, pain alone is not enough 
to establish an additional disability.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  

In this case, the evidence does not support that the 
Veteran's osteopenia and/or left ankle degenerative joint 
disease is the result of VA error or negligence.  Because 
there is no competent evidence suggesting a causal 
relationship between VA treatment and the Veteran's current 
symptomatology, the Board concludes that the Veteran does not 
have an additional disability that was caused or aggravated 
by VA's treatment of his July 2000 fracture.  Similarly, 
there is no competent evidence that VA otherwise exhibited 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault.  In the absence of 
any such competent evidence, compensation under 38 U.S.C.A § 
1151 must be denied.

The Board has considered the Veteran's contentions that VA 
care resulted in his current condition.  However, as a 
layperson, the Veteran lacks the requisite medical expertise 
to offer a medical opinion, without competent substantiation.  
Espiritu v.  Derwinski, 2 Vet.  App.  492 (1992).  As the 
preponderance of the evidence is against the claim, the claim 
must be denied.  38 U.S.C.A § 5107(b); Gilbert v.  Derwinski, 
1 Vet.  App.  49 (1990).




Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.   
38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp.  2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.   38 U.S.C.A § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v.  Principi, 16 Vet.  App.  
183 (2002).   Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).   This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).   Mayfield v.  Nicholson, 444 
F.3d 1328 (Fed.  Cir.  2006); Pelegrini v.  Principi, 18 Vet.  
App.  112 (2004).   

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.   See 38 U.S.C.A § 
5103(a); 38 C.F.R. § 3.159(b).   A letter from the RO dated 
in November 2004 provided the Veteran with an explanation of 
the type of evidence necessary to substantiate his claim, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  Also, a letter of October 2006 provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should his claim be 
granted, pursuant to Dingess v.  Nicholson, 19 Vet.  App.  
473 (2006).   VA has no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claim.   However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.   He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.   Any notice defect in 
this case was harmless error.   The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A § 5103(a) 
and 38 C.F.R. § 3.159(b).   After VA provided this notice, 
the Veteran communicated on multiple occasions with VA, 
without informing it of pertinent evidence.   The Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.   

VA has a duty to assist the Veteran in the development of the 
claim.   This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.   38 U.S.C.A § 5103A; 38 C.F.R. § 3.159.   

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.   His 
post service treatment records have been obtained.   He had a 
personal hearing before the RO and was afforded the 
opportunity for a personal hearing before the Board.  He has 
been given VA examinations.  The Board does not have notice 
of any additional relevant evidence which is available but 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.   Therefore, no further assistance to the Veteran with 
the development of evidence is required.   








ORDER

Compensation under 38 U.S.C.A. § 1151 for a residual left leg 
disability, claimed as due to treatment rendered by the 
Department of Veterans Affairs for a July 2000 leg fracture, 
is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


